Citation Nr: 0826232	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for legal entitlement to death compensation 
benefits.

2.  Legal entitlement to death compensation benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

There is no verified service for the appellant's deceased 
husband.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant 
entitlement to VA death benefits.


FINDINGS OF FACT

1.  The RO denied the claim of legal entitlement to death 
compensation benefits in August 1974.  The appellant did not 
appeal the decision and it is now final.

2.  Evidence received since the August 1974 decision is not 
cumulative and raises a reasonable possibility of 
substantiating the claim for legal entitlement to death 
compensation benefits.

3.  The service department has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces during World 
War II.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
August 1974 RO decision and the claim of legal entitlement to 
death compensation benefits is reopened. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  The requirements for basic eligibility for VA death 
compensation benefits based on qualifying service by the 
appellant's deceased husband have not been met. 38 U.S.C.A. 
§§ 101, 107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.40, 
3.41 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The RO originally denied legal entitlement to death 
compensation benefits in November 1963 on the basis that the 
deceased veteran did not have recognized service as a 
Guerrilla or as a member of the United States Armed Forces.  
The appellant was notified of this decision, but did not file 
an appeal.  Thus, the decision became final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d) (2007).  

The appellant filed additional claims for legal entitlement 
to death compensation benefits from 1972 to 1974.  In 
November 1972 and August 1974, the RO again denied the 
appellant's claim noting that the veteran did not have 
recognized service as a Guerrilla or as a member of the 
United States Armed Forces.  The appellant did not appeal the 
last decision; so this decision also became final.  Id.

The appellant filed her present claim for legal entitlement 
to death compensation benefits in November 2005.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered since the last final RO decision in 
August 1974 includes Affidavits attesting the appellant's and 
the deceased veteran's marriage and a more detailed account 
of the veteran's military service outlined by the appellant.  

The evidence received since the last final RO decision is new 
and material.  Specifically, the evidence supports the 
deceased veteran's marriage to the appellant and includes 
more details regarding the veteran's military service.  This 
was not established at the time of the last decision and 
raises a reasonable possibility of substantiating the claim.  
As noted, the credibility of the new evidence must be 
presumed.  See Justus, 3 Vet. App. at 513.   Therefore, the 
information submitted since the last final RO decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is warranted. 
38 U.S.C.A. § 5108.

The appellant's claim to reopen the claim of legal 
entitlement to death compensation benefits has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).






Legal entitlement to death benefits

The appellant is seeking entitlement to VA death compensation 
benefits.  She asserts that her deceased husband had 
qualifying active service because he had recognized guerilla 
service, with his service starting with induction in December 
1941 and discharge in February 1946.  In support of her 
claim, she submitted copies of Affidavits signed by herself 
and other servicemen attesting to her marriage to her 
deceased husband and his service in the Philippine Army 
(USAFFE), including service in a guerilla unit. 

During his lifetime, her husband also had submitted Republic 
of the Philippines documents noting his service in the 
Philippine Army (USAFFE), including service in a guerilla 
unit.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes. 38 C.F.R. §§ 
3.40, 3.41.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code. 38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department. 38 C.F.R. § 3.203(c).  Findings by the 
service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Venturella v. Gober, 10 Vet. App. 340 (1997).

In July 1951, the Department of the Army reported that the 
appellant's husband had no recognized guerilla service, nor 
was he a member of the Philippine Commonwealth Army in the 
service of the Armed Forces of the United States.  

The appellant did not submit a DD Form 214, a Certification 
of Release or Discharge from Active Duty, or an original 
Certificate of Discharge in accordance with 38 C.F.R. § 
3.203(a)(1).  The Republic of the Philippines documents and 
the affidavits submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate United States service department, but rather 
documents from the Philippine Government.  As such, those 
documents may not be accepted by the Board as verification of 
service for the purpose of determining eligibility for VA 
benefits.

The Department of the Army has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  This 
verification is binding on VA such that VA has no authority 
to change or amend the finding.  Duro v. Derwinski, 2 Vet 
App. 530, 532 (1992).  The proper course for an applicant who 
believes there is a reason to dispute the report of the 
service department or the content of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition 
of service by the Philippine Government, although sufficient 
for entitlement to benefits from that Government, is not 
sufficient for benefits administered by VA.  This Department 
is bound to follow the certifications by the service 
departments with jurisdiction over United States military 
records.

Based upon the record in this case, the appellant's deceased 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The 
appellant's deceased husband may not, therefore, be 
considered a veteran for the purpose of establishing basic 
eligibility for VA benefits, including death benefits for the 
appellant.

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
enactment of the VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  Because qualifying service and how it may be 
established are outlined in statute and regulation, and 
because service department certifications of service are 
binding on VA, the Board's review is limited to interpreting 
the pertinent law and regulations. 


ORDER

New and material evidence has been submitted to reopen a 
claim of legal entitlement to death compensation benefits and 
the claim is reopened.

Legal entitlement to VA death benefits is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


